  Case 5:20-cv-00032-LGW-BWC Document 15 Filed 05/21/20 Page 1 of 8




                                                                                                 FILED
                        IN THE UNITED STATES DISTRICT COURT                           John E. Triplett, Acting Clerk
                                                                                       United States District Court
                       FOR THE SOUTHERN DISTRICT OF GEORGIA                        By CAsbell at 3:23 pm, May 21, 2020
                                 WAYCROSS DIVISION


 CONNIE JO MORRIS; and JOHNNY
 MORRIS,

                 Plaintiffs,                                 CIVIL ACTION NO.: 5:20-cv-32

         v.

 WAL-MART STORES EAST, LP; WAL-
 MART STORES EAST, LP, d/b/a WAL-
 MART SUPERCENTER #593; WALMART,
 INC., f/k/a WAL-MART STORES, INC.,

                 Defendants.


                                     PROTECTIVE ORDER

       This matter is before the Court on the parties’ Consent Motion for Entry of

Confidentiality Order. Doc. 13. The parties maintain that a multitude of confidential and

proprietary information will be requested and produced in this action, including financial

information, trade secrets, and confidential or proprietary business information. Id. at 1. The

parties further agree that protection of this material, in the form of a protective order, will

expedite the flow of discovery and facilitate the prompt resolution of disputes over

confidentiality. Id.

       Having fully considered the parties’ Consent Motion and for good cause shown, it is

hereby ORDERED that the parties’ Consent Motion for Protective Order is GRANTED, doc.

13, subject to the following modifications:

          (1) The Court and its authorized personnel are not parties to the agreement and are

               not bound by its terms;
     Case 5:20-cv-00032-LGW-BWC Document 15 Filed 05/21/20 Page 2 of 8



          (2) Nothing in this protective order shall be construed as relieving any party from the

               obligation imposed by Local Rule 79.7 to file a motion seeking the sealing of

               confidential documents; and

          (3) Nothing in this protective order shall be construed as limiting the Court’s

               discretion to determine whether evidence should be protected from public

               disclosure in contravention of the strong presumption in favor of access to court

               records.

        It is further ORDERED:

I.      Non-disclosure of Stamped Confidential Documents. Except with the prior written

consent of the party or other person originally designating a document to be stamped as a

confidential document, or as hereinafter provided under this Order, no stamped confidential

document may be disclosed to any person. A “stamped Confidential Document” means any

document which bears the legend (or which shall otherwise have had the legend recorded upon it

in a way that brings it to the attention of a reasonable examiner) “Confidential” to signify that it

contains information believed to be subject to protection under Federal Rule of Civil Procedure.

26. For purposes of this Order, the term “document” means all written, recorded, or graphic

material, whether produced pursuant to Federal Rule of Civil Procedure 34, subpoena, by

agreement, or otherwise. Interrogatory answers, responses to requests for admission, deposition

transcripts and exhibits, pleadings, motions, affidavits, and briefs that quote, summarize, or

contain materials entitled to protection may be accorded status as a stamped confidential

document, but, to the extent feasible, shall be prepared in such a manner that the confidential

information is bound separately from that not entitled to protection.




                                                  2
  Case 5:20-cv-00032-LGW-BWC Document 15 Filed 05/21/20 Page 3 of 8



II.    Permissible Disclosure. Notwithstanding Section I, stamped confidential documents

may be disclosed: to counsel for the parties in this action who are actively engaged in the

conduct of litigation involving Wal-Mart Stores, Inc., and/or Wal-Mart Stores East, LP

(hereinafter “Walmart”); to the partners, associates, secretaries, paralegal assistants, and

employees of such counsel to the extent reasonably necessary to render professional service in

such litigation; to persons with prior knowledge of the documents or the confidential information

contained therein, and their agents; to court officials involved in such litigation (including court

reporters, persons operating video recording equipment at depositions, and any special master

appointed by the Court); and to the parties in this case. Subject to the provisions of Subsection

(C), such documents may also be disclosed:

       A.      To any person designated by the Court in the interest of justice, upon such terms

as the Court may deem proper; and

       B.      To persons noticed for depositions or designated as trial witnesses to the extent

reasonably necessary in preparing to testify; to outside consultants or experts retained for the

purpose of assisting counsel in the litigation; to employees of parties involved solely in one or

more aspects of organizing, filing, coding, converting, storing, or retrieving data or designing

programs for handling data connected with this action, including the performance of such duties

in relation to a computerized litigation support system; and to employees of third-party

contractors performing one or more of these functions; to any person serving as a juror in a trial

of the captioned matter; or any other person designated by written agreement between the parties

or the subsequent order of the Court after reasonable notice to all parties.

       C.      If the receiving party desires to disclose documents, material, or information

designated as “Confidential,” or information derived therefrom, to any individual not authorized




                                                  3
  Case 5:20-cv-00032-LGW-BWC Document 15 Filed 05/21/20 Page 4 of 8



to receive “Confidential” information under Section II, the receiving party shall first identify to

the producing party, in writing, the documents, material, or information that it desires to disclose

and the name, title, and job responsibilities of each such individual to whom the receiving party

wishes to disclose the documents, material or information designated as “Confidential” and the

reasons why the receiving party wishes to disclose such confidential documents, material or

information. The producing party shall, within 48 hours of receiving said written notice, inform

the receiving party in writing whether it consents or objects to the proposed disclosure. The

receiving party may seek a prompt hearing before this Court for an order allowing the proposed

disclosure and the producing party will cooperate in obtain such a prompt hearing.

III.   Declassification. If a party objects to the designation of any material as confidential

information, the attorneys for the party will first consult in a good faith attempt to come to an

agreement as to the document, testimony, or information which is claimed to constitute

confidential information. Should a party object to the designation of any material as

confidential information and the parties cannot come to an agreement as to the information, that

party may apply to the Court for a ruling that a document (or category of documents) stamped as

confidential is not entitled to such status and protection. The party or other person that

designated the document as confidential shall be given notice of the application and an

opportunity to respond. To maintain confidential status, the proponent of confidentiality must

show good cause for the document to have such protection. Until the Court enters an order, if

any, changing the designation of the material, it shall continue to be treated as confidential and as

a protected document as provided in this Order.




                                                  4
  Case 5:20-cv-00032-LGW-BWC Document 15 Filed 05/21/20 Page 5 of 8



IV.    Confidential Information in Depositions.

       A.        During a deposition, an employee or former employee of Walmart or any expert

designated by Walmart may be shown and examined about stamped confidential documents

identified by Walmart.

       B.        Any other deponent may, during the deposition, be shown and examined about

stamped confidential documents if the deponent already knows the confidential information

contained therein or if the provisions of Section II are complied with. Deponents shall not retain

or copy portions of the transcript of their depositions that contain confidential information not

provided by them or the entities they represent unless they sign the form prescribed in Section II.

A deponent who is not a party or a representative of a party shall be furnished a copy of this

Order before being examined about, or asked to produce, potentially confidential documents.

       C.        Parties (and deponents) may, within 30 days after receiving a deposition,

designate pages of the transcript (and exhibits thereto) as confidential. Confidential information

within the deposition transcript may be designated by underlining the portions of the pages that

are confidential and marking such pages with the following legend: “Confidential–Subject to

Protection Pursuant to Court Order.” Under expiration of the 30-day period, the entire

deposition will be read as subject to protection against disclosure under this Order. If no party

or deponent timely designates confidential information in a deposition, then none of the

transcript or its exhibits will be treated as confidential; if a timely designation is made, the

confidential portions and exhibits shall be filed under seal separate from the portions and exhibits

not so marked.




                                                   5
  Case 5:20-cv-00032-LGW-BWC Document 15 Filed 05/21/20 Page 6 of 8



V.     Confidential Information at Trial. Subject to the Federal Rules of Evidence, stamped

confidential documents and other confidential information may be offered in evidence at trial or

any court hearing. Any party may move the Court for an order that the evidence be received in

camera or under other conditions to prevent unnecessary disclosure. The Court will then

determine whether the proffered evidence should continue to be treated as confidential

information and, if so, what protection, if any, may be afforded to such information at the trial.

VI.    Subpoena by Other Courts or Agencies. If another court or an administrative agency

subpoenas or orders production of stamped confidential documents that a party has obtained

under the terms of this Order, such party shall promptly notify the party or other person who

designated the document as confidential of the pendency of such subpoena or order.

VII.   Client Communication. Nothing in this Order shall prevent or otherwise restrict

counsel from rendering advice to their clients and, in the course thereof, relying generally on

examination of stamped confidential documents; provided, however, that in rendering such

advice and otherwise communicating with such clients, counsel shall not make specific

disclosure of any item so designated except pursuant to the procedures of Sections II(B) and (C).

VIII. Use. Persons obtaining access to stamped confidential documents under this Order shall

use the information only for preparation and trial of litigation involving Wal-Mart Stores, Inc.,

Wal-Mart Realty Company, and/or Wal-Mart Stores East, LP (including appeals and retrials),

and shall not use such information for any other purpose, including business, governmental,

commercial, administrative, or judicial proceedings.

IX.    Modification Permitted. Nothing in this Order shall prevent any party or other person

from seeking modification of this Order or from objecting to discovery that it believes to be

otherwise improper.




                                                 6
  Case 5:20-cv-00032-LGW-BWC Document 15 Filed 05/21/20 Page 7 of 8



X.      Responsibility of Attorneys. The attorneys of record are responsible for employing

reasonable measures, consistent with this Order, to control duplication of, access to, and

distribution of copies of stamped confidential documents. Parties shall not duplicate any

stamped confidential document except working copies and for filing under seal.

        A.      Review of the confidential documents and information by counsel, experts, or

consultants for the litigants in the litigation shall not waive the confidentiality of the documents

or objections to production.

        B.      The inadvertent, unintentional, or in camera disclosure of confidential document

and information shall not, under any circumstances, be deemed a waiver, in whole or in part, of

any party’s claims of confidentiality.

XI.     Within 90 days of the date of termination of this action through settlement or the issuance

of a final non-appealable order, each party and non-party shall, unless otherwise agreed,

assemble all documents that disclose Confidential Information in its possession, custody, or

control, including copies, and destroy same with written certification of its destruction to the

producing party (via email, letter, etc.) or send it to the producing party upon written request.

XII.    Each person who receives confidential information submits himself or herself to the

personal jurisdiction of this Court for the enforcement of this Order.

XIII. The provisions of this Confidentiality Order shall not terminate with the disposition of

this action, but shall continue in effect until further order of the Court.

XIV. Nothing contained in this Order and no action taken pursuant to it shall prejudice the

right of any party to contest the alleged relevancy, admissibility, discoverability of the




                                                   7
  Case 5:20-cv-00032-LGW-BWC Document 15 Filed 05/21/20 Page 8 of 8



confidential documents and information sought.

       SO ORDERED, this 21st day of May, 2020.




                                   ____________________________________
                                   BENJAMIN W. CHEESBRO
                                   UNITED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                                 8
